In the court below this suit was consolidated for the purposes of the trial, with the suit appearing on our docket under No. 26985, 106 So. 698,2 and this day decided. The defendant Humble Oil  Refining Company filed an exception of misjoinder of parties defendant. This exception was sustained, and the suit as to them was dismissed. On the merits, judgment was rendered against the remaining defendant, John M. Caffery, and he has appealed therefrom.
Although plaintiffs did not appeal from the judgment dismissing the Humble Oil  Refining Company from the suit, they have filed a motion in this court for an amendment of the judgment against the defendant John M. Caffery so as to decree the Humble Oil 
Refining Company a party to and bound by the said judgment. However, the disposition we are making of the case dispenses with the necessity of our formally passing on this motion. *Page 79 
Both suits involve the validity of the same patent. The difference between them is that this suit is for the recovery of $4,000, and certain rights and royalties reserved, while its companion suit is for a part of the land itself. Inasmuch as the issues affecting the ownership of the fund and royalty rights and those affecting the ownership of the land are the same, the reasons announced by us in our decision in case No. 26985 are appropriate to and decisive of the instant case.
For the reasons assigned, the judgment appealed from is set aside, and it is now ordered that there be judgment in favor of defendant John M. Caffery, rejecting plaintiffs' demands, and dismissing their suit at their cost.
LAND, J., takes no part.
THOMPSON, J., dissents.
2 Ante, p. 72.